Citation Nr: 0117651	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  01-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hammertoe, 5th, right 
foot, and cavus foot with claw toes, 4th and 5th, left foot.


REPRESENTATION

Appellant represented by:	Lewey K. Lee, Attorney.


ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1965.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

That rating decision dated October 1999, denied the veteran's 
claim to entitlement to service connection for hammertoe, 
5th, right foot, and cavus foot with claw toes, 4th and 5th, 
left foot.  The veteran submitted a notice of disagreement in 
October 2000, through his representative.  The statement of 
the case was issued in February 2001, and the veteran timely 
perfected an appeal in March 2001.


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).  Because this 
case was developed prior to the passage of the act, but 
decided after enactment, the RO has not considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993);  VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).

In order to ensure that the appellant in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, and for the 
reasons cited below, a remand is required.

Review of the record reveals that in his July 1999 supporting 
statement, the veteran asserted that during basic training in 
November 1965, his feet broke down, turned black, and walking 
was almost impossible.  He asserted inservice complaints of 
foot pain, and further noted that after separation, he 
consulted Dr. N.C. Rattliff who referred him to Dr. Melvin 
Heiman, an orthopedic doctor.  Dr. Heiman treated and 
referred him to Johnston Memorial Hospital in Abington, 
Virginia, where he received foot supports which he indicated 
helped his condition.  He further stated that in July 1999, 
his family doctor confirmed the existence of his current foot 
condition.

The RO based its denial of service connection on the 
veteran's service medical records from November to December 
1965, and on his July 1999 statement supporting his claim.  
In the rating decision of October 1999, and again in the 
statement of the case, the RO referenced the veteran's 
private medical records. Review of the claims folder fails to 
reveal any post-service medical records and there is no 
indication that efforts were undertaken to obtain any such 
records.  In light of the allegations and information 
provided in his supporting statements and and medical release 
forms regarding private medical records, and the RO's 
references of same in the rating decision and statement of 
the case, the Board concludes that additional efforts to 
obtain such records are necessary to comply with the new law.  
(The Board is aware that while the veteran expressed some 
doubts as to the availability of private treatment records 
compiled shortly after service, he did indicate that he was 
completing medical release forms "just in case" records 
were found.)  While the Board regrets the delay associated 
with this remand, this action is necessary to ensure that the 
veteran's claim is fairly adjudicated.

In the veteran's December 1965 discharge examination 
disqualifying him from active duty, the medical examiner 
opined that physical examination revealed rigid hammertoes, 
bilaterally, primarily 4th and 5th toes, and painful plantar 
callosities and corns aggravated since wearing boots.  X-rays 
revealed a right foot hammertoe deformity of the 5th toe, and 
a left foot hammertoe deformity of the 4th and 5th toes.  The 
examiner noted in the discharge examination that the veteran 
had been seen at the orthopedic clinic, that further duty may 
aggravate the condition, and recommended separation from 
service.  However, in his March 1999 claim and July 1999 
supporting statement, the veteran broadly requested service 
connection for a bilateral foot condition.  The exact nature 
of the disability for which the veteran seeks service 
connection is somewhat unclear since he has suggested that he 
may have sustained an injury in service.  See Veteran's 
statements - Form 9 of March 2001.

There are two possible alternate theories of service 
connection in this case: that there was an aggravation or 
increase in the severity of the pre-existing disability after 
enlistment, or that there was direct incurrence of the foot 
disability in service.  With respect to the latter, the Board 
notes that neither the pre-induction examination apparently 
conducted on June 30, 1965 or other examination conducted at 
the time of service entrance is of record.  An attempt should 
be made to obtain these records, in light of the veteran's 
assertions that his foot disorders had their onset during 
service.  In this regard, the Board directs attention to the 
provisions of 38 C.F.R. § 3.304 (2000), to the effect that a 
veteran will be considered to have in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  

In view of the evidence, a remand is required for development 
of the record in support of either of these two theories. The 
Board believes clarification by the veteran is also required 
in an effort to determine the current foot disability for 
which he seeks service connection.

The veteran reported that his most recent foot examination 
was in July 1999.  The record reveals no medical records 
documenting the present status of his foot disability.  
Further, the record contains no medical opinions as to the 
etiologies of the 1965 discharge diagnosis, inservice 
complaints, or the current disability, or whether the 
inservice complaints and findings are causally related to any 
current disability.  Such medical opinions are required to 
make a decision on the claim, and are mandated by the 
Veterans Claim Assistance Act of 2000, as described above.

Accordingly, the Board believes that additional medical 
development is necessary prior to appellate consideration of 
this issue, in an effort to ensure a complete and current 
record upon which to evaluate the veteran's claim.  A foot 
examination and diagnosis by an orthopedic doctor and/or foot 
specialist is deemed necessary to identify any current foot 
pathology and to obtain an opinion as to whether there is any 
causal relationship between the current foot pathology and 
the findings inservice.

The veteran is hereby advised that, in keeping with the VA's 
duty to assist, under Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991), the purpose of the examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Hence, the veteran is put 
on notice that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R.§ 3.655 (2000).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, particularly to include any from 
VA medical facilities or those held by other governmental 
entities.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998);  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:


1.   The veteran, assisted by his 
representative, should be required to 
clarify the claim and to specifically 
identify the foot disability(ies) for 
which he seeks service connection.

2.	An attempt should be made, through 
official channels, to obtain a copy of 
the pre-induction examination, reportedly 
conducted on June 30, 1965, and/or other 
examination conducted at the time of 
service entrance.  

3.   The RO should ask the veteran, with 
the assistance of his representative, to 
provide dates, locations and names of all 
providers where he has been treated for 
his foot disorders.  The RO should make 
arrangements to obtain and associate with 
the claim file, all medical reports not 
currently of record, from all sources 
reported by the appellant.  These efforts 
should include requests to Drs. N.C. 
Rattliff, Melvin Heiman, Patricia 
Vanover, the Johnston Memorial Hospital 
of Abington, Virginia, and all relevant 
records since his discharge date of 
December 1965.  Efforts to obtain these 
records should be documented and any 
evidence received in response to these 
requests should be associated with the 
claims folder.

4.   After all available records received 
pursuant to the above development are 
associated with the claims file, the 
veteran should be scheduled for an 
appropriate VA orthopedic/podiatric 
examination to obtain a current 
diagnosis(es) of his foot condition.  The 
entire claims folder to include a 
complete copy of this remand must be made 
available to, and reviewed by the 
examiner.  Attention is directed to the 
service medical records dated in 1965.  
All diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.

5.   The examiner is specifically requested 
to provide a complete diagnosis of the 
veteran's current foot disability and 
offer a specific medical opinion as to 
its etiology and onset.  The opinion 
should also specifically state whether 
the discharge diagnosis is 
representative, considering its 
pathology, of a pre-service disability, 
or whether it had its onset during basic 
training.  If it is a pre-service 
disability, it should be stated whether 
or not the inservice complaints of foot 
pain are part of the natural sequelae or 
progression of that pre-existing 
disability, or of a different etiology 
unrelated to the pre-service disability.  
The examiner should specify whether or 
not the inservice complaints of foot pain 
represent an increase of the pre-service 
disability beyond the normal progression 
of the disease, or whether they were 
merely acute and transitory symptoms or 
flare-ups which would have resolved after 
the veteran's discharge from service.  
The examiner should also specify whether 
the present disability is causally 
related to the pre-service disability, or 
causally related to the inservice 
complaints.

6.   All examination findings, along with a 
complete rationale for each opinion 
expressed and conclusion reached should 
be set forth in a typewritten report.  If 
no disability or link to military service 
is found, such findings and conclusions 
should also be affirmatively stated.

7.   To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, it 
must be returned to the examiner for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

8.  The RO should also review the claims 
folder and ensure that all notification 
and development required by the VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCCA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

9.   After completion of the requested 
development, and any other indicated 
development, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence.  The RO should consider all the 
evidence of record, including that 
obtained as a result of this remand, and 
legal authority.  Consideration should be 
given to whether the presumption of 
soundness at entry has been rebutted.  
See 38 C.F.R. § 3.304 (2000).  The RO 
must provide adequate reasons and bases 
for its determinations.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

If any benefits sought on appeal continue to be denied, the 
RO should furnish to the veteran and his representative an 
appropriate supplemental statement of the case, and afford 
them the opportunity to provide written or other argument in 
response thereto before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits sought 
should be granted or denied.  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



